Case: 11-15371   Date Filed: 11/07/2012   Page: 1 of 5

                                                            [DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                      _____________________________

                               No. 11-15371
                           Non-Argument Calendar
                      _____________________________

                 D. C. Docket No. 1:11-cr-00305-WSD-GGB-1


UNITED STATES OF AMERICA,
                                                               Plaintiff-Appellee,

     versus

MOISES CASTANON-CHADNES,
                                                            Defendant-Appellant.

               _________________________________________

                  Appeal from the United States District Court
                     for the Northern District of Georgia
               _________________________________________

                               (November 7, 2012)


Before CARNES, WILSON, and EDMONDSON, Circuit Judges.


PER CURIAM:
                 Case: 11-15371        Date Filed: 11/07/2012        Page: 2 of 5

               Moises Castanon-Chadnes appeals his 46-month sentence, imposed

after he pleaded guilty to reentering illegally the United States after being

deported subsequent to an aggravated felony conviction, in violation of 8 U.S.C.

§ 1326(a) and (b)(2). No reversible error has been shown; we affirm.

       We review the reasonableness of a sentence under a “deferential abuse-of-

discretion standard.” Gall v. United States, 552 U.S. 38, 41, 128 S. Ct. 586, 591,

169 L. Ed. 2d 445 (2007). “The review for substantive unreasonableness involves

examining the totality of the circumstances, including an inquiry into whether the

statutory factors in [18 U.S.C.] § 3553(a) support the sentence in question.”

United States v. Gonzalez, 550 F.3d 1319, 1324 (11th Cir. 2008).1 We do not

apply “a presumption of reasonableness” to sentences within the guideline range.

United States v. Phaknikone, 605 F.3d 1099, 1107 (11th Cir.), cert. denied, 131
S. Ct. 643 (2010). But we “ordinarily expect” a within-guideline sentence to be

reasonable, and will only remand for resentencing if the district court committed a




   1
      Under section 3553(a), a sentencing court must impose a sentence that is “sufficient, but not
greater than necessary” to comply with the purposes of sentencing set forth in section 3553(a)(2),
which include the need to reflect the seriousness of the offense, promote respect for the law, provide
just punishment for the offense, deter criminal conduct, and protect the public from the defendant’s
further crimes. 18 U.S.C. § 3553(a)(2). Other factors to be considered in imposing a sentence
include the nature and circumstances of the offense, the history and characteristics of the defendant,
the available sentences, the applicable guideline range, the need to avoid unwarranted sentence
disparities, and the need to provide restitution to victims. Id. § 3553(a)(1), (3)-(7).

                                                  2
                Case: 11-15371        Date Filed: 11/07/2012       Page: 3 of 5

“clear error of judgment” in weighing the section 3553(a) factors. Gonzalez, 550
F.3d at 1324 (quotation omitted).

       Here, the district court correctly determined that Castanon-Chadnes’s prior

conviction in a Georgia court for statutory rape constituted a crime of violence. A

defendant is subject to a 16-point increase in his offense level if he previously has

been deported after being convicted of a “crime of violence.” U.S.S.G. §

2L1.2(b)(1)(A)(ii) (2011). “Statutory rape” is listed as a “crime of violence” under

section 2L1.2. Id. § 2L1.2 cmt. n.1(B)(iii). Castanon-Chadnes argues that his

prior conviction for statutory rape should not be considered a “crime of violence”

because it did not involve the kind of physical force required to qualify as a crime

of violence. Still, “[i]t is well settled that a felony conviction for an enumerated

offense qualifies as a ‘crime of violence’ under § 2L1.2, whether or not the use of

physical force is an element of the crime.” United States v. Palomino Garcia, 606
F.3d 1317, 1327 (11th Cir. 2010); see also U.S.S.G. App. C, amend. 722

(Enumerated offenses “are always classified as ‘crimes of violence,’ regardless of

whether the prior offense expressly has as an element the use, attempted use, or

threatened use of physical force against the person of another.”).2


  2
    Castanon-Chadnes’s argument -- that the district court erred by applying a 16-level enhancement
to his offense level and a 2 point increase to his criminal history score based on his single prior
statutory rape conviction -- is without merit. We have repeatedly rejected this kind of “double

                                                3
                 Case: 11-15371         Date Filed: 11/07/2012        Page: 4 of 5

       Castanon-Chadnes also argues that his sentence was unreasonable because

it was greater than necessary to achieve the sentencing goals of section 3553(a),

thereby violating the so-called “parsimony principle.” We disagree. In the light of

Castanon-Chadnes’s prior conviction for statutory rape and his subsequent illegal

reentry into the United States after a prior deportation, the district court could

reasonably determine that nothing less than 46 months would suffice to deter him

from committing future crimes and that a within-guideline sentence was necessary

to reflect the seriousness of the offense, promote respect for the law, provide just

punishment, and protect the public. See 18 U.S.C. § 3553(a)(2)(A)-(C). Notably,

the “weight to be accorded any given [section] 3553(a) factor is a matter

committed to the sound discretion of the district court.” United States v. Clay, 483
F.3d 739, 743 (11th Cir. 2007) (quotation omitted).

       In this case, the district court’s sentence of 46 months’ imprisonment fell at

the low-end of the guideline range of 46 to 57 months; and we ordinarily expect

such a sentence to be reasonable. See Gonzalez, 550 F.3d at 1324. In addition,

the 46-month sentence was well below the 20-year statutory maximum for




counting” argument. See e.g., United States v. Wyckoff, 918 F.2d 925, 927-28 (11th Cir. 1990)
(noting that, the Sentencing Commission intended the results that flow from the implementation of
their guidelines, and recognized that the offense level and the criminal history category represent two
distinct ideas, each of which are to be evaluated and calculated separately).

                                                  4
               Case: 11-15371     Date Filed: 11/07/2012   Page: 5 of 5

Castanon-Chadnes’s offense. See United States v. Winingear, 422 F.3d 1241,

1246 (11th Cir. 2005) (comparing, as one indication of reasonableness, the actual

prison term imposed against the statutory maximum).

      Finally, Castanon-Chadnes contends that this Court has affirmed downward

variances in other cases dealing with less compelling defendants charged with

more serious crimes. While that may be so, such cases do not imply that a

downward variance was required in this particular case, as the district court had

broad discretion to impose an individualized sentence that lay within “the range of

reasonable sentences dictated by the facts of the case.” Gonzalez, 550 F.3d at

1324; United States v. Shaw, 560 F.3d 1230, 1241 (11th Cir. 2009) (stating that

this Court’s affirmance of lesser variances in other cases did not warrant a reversal

of a greater variance in the instant case).

      In sum, the district court did not abuse its discretion in determining that the

section 3553(a) factors warranted a within-guideline sentence of 46 months. See

18 U.S.C. § 3553(a)(1)-(2); Clay, 483 F.3d at 743.

      AFFIRMED.




                                              5